Citation Nr: 0923598	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida 
Regional Office (RO).

The request to reopen being granted herein, the issue of 
service connection for seizure condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A claim of service connection for a seizure condition was 
previously denied by the Board in June 2001.

2.	Evidence received since the June 2001 Board decision is 
not cumulative of evidence previously considered and does 
raise a reasonable possibility of substantiating the claim 
of service connection for a seizure disorder.


CONCLUSION OF LAW

1.	The June 2001 Board decision denying the claim of service 
connection for a right foot disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008). 

2.	New and material evidence sufficient to reopen the claim 
for service connection for seizure disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

In December 2003 and July 2007, the agency of original 
jurisdiction (AOJ) provided the notices required by 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2008), 
and Kent.  


Furthermore, in July 2007, the Veteran was provided with 
notices of effective date and disability rating regulation 
pursuant to Dingess. Although this notice post-dated the 
initial adjudication of this claim on appeal, the claim was 
subsequently readjudicated, and no prejudice is apparent.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service records, private treatment records and 
opinions, VA treatment records, and providing a VA 
examination.  The duty to assist applies to a claim to reopen 
a finally adjudicated claim only if new and material evidence 
is presented or secured.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has interpreted 
this to mean that VA is not required to provide examination 
or opinions to a claimant who attempts to reopen a finally 
adjudicated claim until new and material evidence has been 
submitted.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).

New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as epilepsies, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

A June 2001 Board decision denying service connection for 
seizure disorder is final based on the evidence then of 
record.  38 U.S.C.A. § 7104(c) (West 2002); 38§ C.F.R. §§ 
20.1100 (2008).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The June 2001 Board decision denied the claim of service 
connection for seizure disorder because the evidence did not 
show that there was a relationship by causation or 
aggravation between service and Veteran's seizure disorder.  
See Board decision, dated June 2001. 

Evidence received subsequent to the June 2001 decision 
includes an opinion from the Veteran's private neurologist, 
Dr. I., J. Goodman, stating that the Veteran's condition is 
related to service.  In a June 2003 letter, Dr. Goodman 
opines that after his review of the medical records it is 
unclear when the Veteran's seizures started but it "does 
appear that during military service, the seizures became more 
prominent and in that regard would appear to be 'service 
connected.'"  Furthermore, Dr. Goodman stated that 
"[s]tress and anxiety is not an uncommon trigger for 
seizures, and certainly being in the military can be a 
significant 'stressor.'"  See letter from Dr. I. J. Goodman, 
dated June 2003.  

This evidence is new and material, in that it was previously 
not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim, namely the aggravation of the seizures during service.  
Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for 
service connection for seizure disorder is reopened and, to 
that extent only, the appeal is granted.  


REMAND

Given the new and material evidence submitted by the Veteran, 
the Board finds that more development is needed to 
readjudicate this claim.

The Board concedes that the seizure disorder preexisted the 
Veteran's entrance into active service.  The ultimate 
question is whether the Veteran's pre-service seizure 
disorder was aggravated by service.  If a disability is found 
to have preexisted service, then service connection may be 
predicated only upon a finding of aggravation during service.  
See Paulson v. Brown, 7 Vet. App. 466, 468 (1995)

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2000).  The Court has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease does not constitute 
aggravation; rather, aggravation occurs when the underlying 
condition has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Furthermore, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

The Veteran's in-service treatment records, including the 
January 1943 service entrance examination report, the report 
of an August 1943 medical examination, and the report of the 
November 1945 separation examination, reflect no references 
to seizures or a seizure disorder by history, findings or 
otherwise.  On the entrance examination, the Veteran was 
noted to have had usual childhood diseases and scarlet fever 
from which she had recovered.  On the separation examination, 
it was noted that she had had no significant diseases, wounds 
or injuries, and her neurological status was assessed as 
normal.  See In-service treatment records, dated January 1943 
to November 1945 

In an October 1999, VA neurological disorder examination, the 
VA examiner determined, based on a review of all the evidence 
and the medical examination, without trauma or another 
precipitant of seizures, serving in the military, per se, 
would not cause or alter the natural progress of the 
Veteran's seizure disorder.  See VA examination, dated 
October 1999. 

As stated above, Dr. Goodman's letter gives a contrary 
opinion that the Veteran's current seizure disorder has been 
aggravated by stress and anxiety incurred during service.  
However, Dr. Goodman gives no medical basis for his 
conclusion other than stating that his opinion is based on a 
review of the medical record.  It is unclear what medical 
treatment record he is referring to. 

In assessing medical evidence, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).   The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
Therefore, the Board finds that more clarification from Dr. 
Goodman is needed. 

As such, while there is an additional delay in readjudcation 
of this claim, the Board finds that additional development is 
necessary before a decision can be rendered with respect to 
the Veteran's claim for entitlement to service connection for 
seizure condition.  Specifically, the Veteran should be 
provided a VA examination to so an opinion can be obtained as 
to whether the seizures they were aggravated (permanently 
worsened) during service and obtain clarification on Dr. 
Goodman's nexus opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC should sent the Veteran a 
letter requesting any relevant medical 
records she may have detailing how her 
seizure condition was aggravated during 
service.  In addition, the Veteran 
should request clarification from Dr. 
Goodman regarding his opinion that the 
Veteran's seizure condition was 
permanently aggravated by service.  Dr. 
Goodman should be asked to provide the 
reasons and basis for his medical 
opinion and specifically point to the 
evidence which supported his opinion.  

2.	The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of her seizure disorder.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The VA 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current seizure disorder 
was aggravated (permanently worsened) 
during service.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


